DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/2/21 was filed after the mailing date of the Claims on 1/10/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran [US 20180326291].

Claim 1:	Tran teach a system for securely searching data in a semi-trusted environment, the system comprising: 
a first data provider comprising one or more first processors configured to:
map a first data element comprising secret data to a first plurality of tokens using a codebook of tokens to represent data elements [Tran: 0125; The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets. In response to verifying via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens], concatenate the first plurality of tokens to generate a first token signature comprising the first plurality of tokens that uniquely represents the first data element [Tran: 0390; the two or more addresses are concatenated where the addresses incorporated in the multi-signature transaction are typical secured addresses, such as addresses linked to public keys], and homomorphically encrypt [Tran: 0143] the first token signature using a public homomorphic encryption key to generate a homomorphically encrypted first token signature representing the first data element; [Tran: 0227; The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens. See also 0144, 0393]
a second data provider comprising one or more second processors configured to: [Tran: 0070]
map a second data element to a second plurality of tokens using the token codebook, wherein one of the first and second data elements is a search query [Tran: 0361; looking up the blockchain address to verify that the first signature is valid] and the other is target data being searched, [Tran: 0362; identifying whether the second signature matches any signatures stored by the server system. More examples on 0307, 0393-0395]
concatenate the second plurality of tokens to generate a second token signature comprising the second plurality of tokens that uniquely represent the second data element, and [Tran: 0363, 0390; verifying that the presented token is authentic at the second location where the response message indicates there is a match between the second signature and a stored signature]
compare the homomorphically encrypted first token signature representing the first data element and an unencrypted [Tran: 0234; compare the unencrypted information to the transaction] or homomorphically encrypted second token signature to generate a homomorphically encrypted comparison of the first and second token signatures; and [Tran: 0362-0363, 0429-0430]
a trusted party comprising one or more processors configured to: 
decrypt the homomorphically encrypted comparison, using a private homomorphic decryption key [Tran: 0228], to determine if the first and second token signatures match or not respectively indicating that the search query is found or not in the target data. [Tran: 0363; the response message indicates there is a match between the second signature and a stored signature. More examples of indicating the search found or not, 0297, 0818, 1047]
Claim 2:  See Tran: 0393, 0438; discussing the system of claim 1, wherein the first data element is the search query and the second data element is the target data to be searched, or the second data element is the search query and the first data element is the target data to be searched.
[trusted third party]; discussing the system of claim 1, wherein the first data provider operates in a trusted environment, the second data provider operates in a trusted or semi-trusted environment, and the trusted party operates in a trusted environment.
Claim 4:  See Tran: 0228 [trusted third party]; discussing the system of claim 1, wherein the trusted party is the first data provider, the second data provider, or a distinct third party system.
Claim 5:  See Tran: 0126 [atomic], 0227-0229 [tokens, order]; discussing the system of claim 1, wherein the one or more first and second processors of the first and second data providers are configured to map the first and second data elements, respectively, to a plurality of tokens, comprising for each data element: divide the data element into one or more atomic data units, search the codebook for a plurality of tokens matching each instance of each atomic data unit, and generate an ordered set of the plurality of tokens for the plurality of atomic units.
Claim 6:  See Tran: 0144 [electronic code book], 0297 [updated value supercede revoked key]; discussing the system of claim 1, wherein the codebook of tokens is dynamically updated by adding new tokens to the codebook and deleting preexisting tokens from the codebook, wherein the updated codebook is simultaneously available to both the first and second data providers.
Claim 7:  See Tran: 0902; discussing the system of claim 1, wherein the comparison of the first and second token signatures is a binary indication of whether or not the search query is found in the target data.

Claim 9:	Tran teach a first data provider for securely searching data in a semi-trusted environment, the first data provider comprising:
one or more memories configured to store a first data element comprising secret data [Tran: 0056], a codebook of tokens to represent data elements, and a public homomorphic encryption key; and [Tran: 0144]
one or more processors configured to: [Tran: 0070]
map the first data element comprising secret data to a first plurality of tokens using the token codebook; [Tran: 0125; The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets. In response to verifying via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens. See also 0144, 0393]
concatenate the first plurality of tokens to generate a first token signature comprising the first plurality of tokens that uniquely represents the first data element; [Tran: 0390; the two or more addresses are concatenated where the addresses incorporated in the multi-signature transaction are typical secured addresses, such as addresses linked to public keys]
homomorphically encrypt [Tran: 0143] the first token signature using the public homomorphic encryption key to generate a homomorphically encrypted first token signature representing the first data element; [Tran: 0227; The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens] 
transmit the homomorphically encrypted first token signature to a second data provider to compare the homomorphically encrypted first token signature representing the first data element and an unencrypted [Tran: 0234; compare the unencrypted information to the transaction] or homomorphically encrypted second token signature representing a second data element and generate a homomorphically encrypted comparison of the first and second token signatures [Tran: 0390-0393, 0429-0430], wherein one of the first and second data elements is a search query and the other is target data being searched; and [Tran: 0302, 0307]
receive the result of decrypting the homomorphically encrypted comparison at a trusted device [Tran: 0228], using a private homomorphic decryption key, to determine if the first and second token signatures match or not respectively indicating that the search query is found or not in the target data. [Tran: 0363; the response message indicates there is a match between the second signature and a stored signature. More examples of indicating the search found or not, 0297, 0818, 1047] 
Claim 10:  See Tran: 0228 [trusted third party]; discussing the first data provider of claim 9, wherein the first data provider operates in a trusted environment, the second data provider operates in a trusted or semi-trusted environment, and the trusted device operates in a trusted environment.
Claim 11:	Tran teach a second data provider for securely searching data in a semi-trusted environment, the second data provider comprising: 
one or more memories configured to store a second data element, and a codebook of tokens to represent data elements; and [Tran: 0056, 0144]
one or more processors configured to: [Tran: 0070]
map the second data element to a second plurality of tokens using the token codebook, [Tran: 0125; The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets. In response to verifying via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens. See also 0144, 0393]
concatenate the second plurality of tokens to generate a second token signature comprising the second plurality of tokens that uniquely represent the second data element, [Tran: 0390; the two or more addresses are concatenated where the addresses incorporated in the multi-signature transaction are typical secured addresses, such as addresses linked to public keys]
receive, from a first data provider, a homomorphically encrypted [Tran: 0143] first token signature that is a homomorphically encryption of a concatenation of a first plurality of tokens uniquely representing a first data element comprising secret data according to the codebook of tokens [Tran: 0227; The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens], wherein one of the first and second data elements is a search query and the other is target data being searched, [Tran: 0302, 0307] 
compare the homomorphically encrypted first token signature representing the first data element and an unencrypted [Tran: 0234; compare the unencrypted information to the transaction] or homomorphically encrypted second token signature to generate a homomorphically encrypted comparison of the first and second token signatures, and [Tran: 0362-0363, 0429-0430]
transmit the homomorphically encrypted comparison to a trusted device to decrypt the homomorphically encrypted comparison [Tran: 0228], using a private homomorphic decryption key, to determine if the first and second token signatures match or not respectively indicating that the search query is found or not in the target data. [Tran: 0363; the response message indicates there is a match between the second signature and a stored signature. More examples of indicating the search found or not, 0297, 0818, 1047] 
Claim 12:  See Tran: 0143, 0227; discussing the second data provider of claim 11, wherein the one or more memories are further configured to store the public homomorphic encryption key to generate the homomorphically encrypted second token signature.
Claim 13:  See Tran: 0228 [trusted third party]; discussing the second data provider of claim 11, wherein the first data provider operates in a trusted environment, the second data provider operates in a trusted or semi-trusted environment, and the trusted device operates in a trusted environment.
Claim 14:	Tran teach a method for securely searching data in a semi-trusted environment, the method comprising, at a first data provider: 
mapping a first data element comprising secret data to a first plurality of tokens using a codebook of tokens to represent data elements; [Tran: 0125; The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets. In response to verifying via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, the IoT machine purchases the asset with at least one of the Blockchain tokens. See also 0144, 0393]
concatenating the first plurality of tokens to generate a first token signature comprising the first plurality of tokens that uniquely represents the first data element; [Tran: 0390; the two or more addresses are concatenated where the addresses incorporated in the multi-signature transaction are typical secured addresses, such as addresses linked to public keys]
homomorphically encrypting [Tran: 0143] the first token signature using a public homomorphic encryption key to generate a homomorphically encrypted first token signature representing the first data element; [Tran: 0227; The public key is used to encrypt plaintext (e.g., for creating an address for receiving an Blockchain token) and for verifying a digital signature. The private key is used to decrypt cipher text, to create a digital signature, and to secure Blockchain tokens] 
transmitting the homomorphically encrypted first token signature to a second data provider to compare the homomorphically encrypted first token signature representing the first data element and an unencrypted [Tran: 0234; compare the unencrypted information to the transaction] or homomorphically encrypted second token signature representing a second data element and generate a homomorphically encrypted comparison of the first and second token signatures [Tran: 0390-0393, 0429-0430], wherein one of the first and second data elements is a search query and the other is target data being searched; [Tran: 0302, 0307] 
receiving the result of decrypting the homomorphically encrypted comparison at a trusted device, using a private homomorphic decryption key [Tran: 0228], to determine if the first and second token signatures match or not respectively indicating that the search query is found or not in the target data. [Tran: 0363; the response message indicates there is a match between the second signature and a stored signature. More examples of indicating the search found or not, 0297, 0818, 1047] 
Claim 15:  See Tran: 0393, 0438; discussing the method of claim 14, wherein the first data element is the search query and the second data element is the target data to be searched, or the second data element is the search query and the first data element is the target data to be searched.
Claim 16:  See Tran: 0228 [trusted third party]; discussing the method of claim 14, wherein the first data provider operates in a trusted environment, and the second data provider operates in a trusted or semi-trusted environment.
Claim 17:  See Tran: 0126 [atomic], 0227-0229 [tokens, order]; discussing the method of claim 14, wherein mapping the first element to the first plurality of tokens comprises: dividing the data element into one or more atomic data units; searching the codebook for a plurality of tokens matching each instance of each atomic data unit; and generating an ordered set of the plurality of tokens for the plurality of atomic units.
Claim 18:  See Tran: Tran: 0144 [electronic code book], 0297 [updated value supercede revoked key]; discussing the method of claim 14, further comprising dynamically updating the codebook of tokens by adding new tokens to the codebook and deleting preexisting tokens from the codebook, wherein the updated codebook is simultaneously available to both the first and second data providers.
Claim 19:  See Tran: 0902; discussing the method of claim 14, wherein the comparison of the first and second token signatures is a binary indication of whether or not the search query is found in the target data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LEYNNA T TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435